DETAILED ACTION
Status of Application
Applicant’s arguments filed on June 29, 2022 have been fully considered but they are not persuasive. The previous claim objections and 112 rejections have been withdrawn in light of Applicant’s amendments. Claims 1, 4, 7-11 and 16-18 have been amended. Claims 1-18 remain pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities: In line 3, “further including a connecting portion” should be --the connecting portion--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15 recites the limitation “wherein the first panel and the second panel are joined to one another along a fold line that forms the top edge” and claim 1, from which claim 15 depends, recites the limitation “a connecting portion that joins the first panel and the second panel…wherein the connecting portion is accordion folded and substantially enclosed between the first panel and the second panel”. 
However, the limitations presented in claims 1 (FIG. 5) and 15 (FIG. 9) are drawn to different disclosed embodiments. Further, the specification discloses that the “one or more flaps similar to those described above in connection with the carriers 100 and 200 may be disposed on the first and/or second panel(s) 314, 316” (paragraph 59). However, the flaps and the connecting portion that is accordion folded are not the same structures. Accordingly, the specification fails to describe the claimed limitations in combination. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 12 recites the limitation “the connecting portion is accordion folded and disposed between the first and second interior faces”. However, the limitation of claim 12 is already presented in claim 1, from which claim 12 depends. Accordingly, claim 12 fails to further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zurwelle (US 4,015,350 A) in view of Ahlquist (US 1,634,064 A) or Lara (US 4,874,092 A).
Regarding claim 1, Zurwelle teaches a card carrier comprising: 
a first panel (34) having a first interior surface and a first edge;
a second panel (36) having a second interior surface and a second edge; 
a connecting portion (30, 32) that joins the first panel and the second panel; and
a band (46);
wherein the first panel and the second panel are disposed such that the first interior surface and the second interior surface face one another, the first edge is in alignment with the second edge, the connecting portion is accordion folded and substantially enclosed between the first panel and the second panel, and the band overlays at least a portion of the first panel and at least a portion of the second panel to hold the first panel and the second panel adjacent one another (column 2 line 46-column 3 line 2, column 3 line 46-column 4 line 16 and Fig. 4-6).
Zurwelle fails to teach the game card carrier including an aperture therethrough. Ahlquist and Lara teach analogous carriers having first and second connected panels and a band that overlays at least a portion of the first panel and at least a portion of the second panel to hold the first panel and the second panel adjacent one another. Ahlquist further teaches that it is known and desirable in the prior art to provide the carrier with an aperture (11) therethrough for viewing a card in the carrier (page 1 lines 51-57 and Fig. 1) and Lara further teaches that it is known and desirable in the prior art to provide the carrier with an aperture (40, 42) therethrough for conveniently carrying the carrier (column 2 line 59-column 3 line 13 and FIG. 1, 3).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Zurwelle by additionally providing the carrier with an aperture, as taught by Ahlquist or Lara, in order to provide a means for viewing a card in the carrier or in order to provide a means for conveniently carrying the carrier. 
Regarding claim 3, Zurwelle as modified by Ahlquist or Lara teaches the carrier of claim 1 above, wherein the band is a strip of material that includes a first end and a second end opposite the first end, and the first end is secured to the second panel (column 4 lines 1-5 and Fig. 6).
Regarding claim 10, Zurwelle as modified by Ahlquist or Lara teaches the carrier of claim 1 above, wherein a card is disposed between the first and second panels and wherein a height of the band along the second edge is smaller than a height of the game card (Zurwelle: Fig. 6). Although Zurwelle fails to specifically teach a game card, it would have been well within the level of ordinary skill in the art to select any known type of card. 
Regarding claim 11, Zurwelle as modified by Ahlquist or Lara teaches the carrier of claim 1 above, wherein the first panel includes a third edge opposite the first edge and the second panel includes a fourth edge opposite the second edge, and wherein the connecting portion (30 or 32) joins the third edge and the fourth edge together (Fig. 4-6).
Regarding claim 12, Zurwelle as modified by Ahlquist or Lara teaches the carrier of claim 11 above, wherein the connecting portion is accordion folded and disposed between the first and second interior faces (Fig. 4-6).
Regarding claim 13, Zurwelle as modified by Ahlquist or Lara teaches the carrier of claim 11 above, but fails to specifically teach the connecting portion being integral with at least one of the first panel or the second panel. However, it would have been well within the level of ordinary skill in the art to alternatively configure the connecting portion to be integral with at least one of the first panel or the second panel as the use of a one piece construction, instead of the structure disclosed by Zurwelle, would be merely a matter of obvious engineering choice. See MPEP 2144. 
Regarding claim 14, Zurwelle as modified by Ahlquist or Lara teaches the carrier of claim 11 above, wherein the connecting portion is a component separate from the first panel that is secured to the first panel (column 2 line 46-column 3 line 2 and Fig. 4-6).
Regarding claim 16, Zurwelle as modified by Lara teaches the carrier of claim 1 above, wherein the first panel includes a first aperture (40) in a first top portion thereof, the second panel includes a second aperture (42) in a second top portion thereof, and the first and second panels are disposed such that at least a portion of the first aperture is aligned with at least a portion of the second aperture to form the aperture in the game card carrier (Lara: FIG. 1, 3). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zurwelle in view of Ahlquist or Lara, as applied to claim 1 above, and further in view of Saetre et al. (US 4,502,596 A, hereinafter Saetre).
Regarding claim 2, Zurwelle as modified by Ahlquist or Lara teaches the carrier of claim 1 above, but fails to teach the band being a continuous loop of material that excircles the first and second panels. Saetre teaches an analogous band (38) configured to hold panels adjacent one another and further teaches that such analogous bands are known in the prior art to include continuous loops of material (Fig. 1-3).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to replace the band of Zurwelle with the band of Saetre, such that the band is a continuous loop of material that encircles the first and second panels, as the substitution of one known band for an alternative known band to achieve the equivalent result of providing a band configured to hold the first and second panels adjacent one another would have been obvious and would have yielded predictable results.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zurwelle in view of Ahlquist or Lara, as applied to claim 3 above, and further in view of Schneider (US 8,893,881 B2). 
Regarding claim 4, Zurwelle as modified by Ahlquist or Lara teaches the carrier of claim 3 above, but fails to teach the second end of the band being secured to the second panel spaced apart from the first end of the band. Schneider teaches an analogous carrier having a first panel, a second panel and a band that overlays at least a portion of the first panel and at least a portion of the second panel to hold the first panel and the second panel adjacent one another. Schneider further teaches that analogous bands configured to hold first and second panels adjacent one another are known in the prior art to include a first end and a second end opposite the first end, wherein the first end is secured to the second panel and wherein the second end is secured to the second panel spaced apart from the first end (column 5 lines 37-46 and FIG. 23). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to replace the band of Zurwelle with the band of Schneider, such that the first end of the band is secured to the second panel and the second end of the band is secured to the second panel spaced apart from the first end of the band, as the substitution of one known band for an alternative known band to achieve the equivalent result of providing a band configured to hold the first and second panels adjacent one another would have been obvious and would have yielded predictable results.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zurwelle in view of Ahlquist or Lara, as applied to claim 1 above, and further in view of Broach (US 709,464 A).
Regarding claims 5 and 6, Zurwelle as modified by Ahlquist or Lara teaches the carrier of claim 1 above, but fails to teach the band including a first end, a second end, and an overlap portion proximate the first end, wherein the second end is secured to the overlap portion and wherein the first end is secured to the second panel. 
Broach teaches an analogous carrier having a first panel having a first edge (3), a second panel having a second edge (3), and an analogous band (4 or 7), wherein the first panel and the second panel are disposed such that the first edge is in alignment with the second edge, and such that the sealing band overlays at least a portion of the first panel and at least a portion of the second panel to hold the first panel and the second panel adjacent one another (page 1 line 78-page 2 line 27). Broach further teaches different band configurations for equivalently holding the first panel and the second panel adjacent one another, including a first configuration (Fig. 1, 2) where the band (4) extends from a first end (5) attached to the first panel, around the open edges, to a second end (6) attached to the second panel, and a second configuration (Fig. 3, 4) where the band (7) extends entirely around the carrier and includes a first end secured to the second panel, an overlap portion proximate the first end, and a second end secured to the overlap portion. 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to replace the band of Zurwelle with the band taught by Broach, such that the band includes a first end, a second end, and an overlap portion proximate the first end, wherein the second end is secured to the overlap portion and wherein the first end is secured to the second panel, as the substitution of one known band for an alternative known band to achieve the equivalent result of providing a band configured to hold the first and second panels adjacent one another would have been obvious and would have yielded predictable results.
Allowable Subject Matter
Claims 7-9, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed June 29, 2022 have been fully considered but they are not persuasive. 
Applicant’s argument that Zurwelle fails to teach the card carrier as claimed, is not persuasive. 
Zurwelle was not intended to teach the argued combination of limitations as the argued combination of limitations is a new combination of limitations not presented in the previously examined claims.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/           Examiner, Art Unit 3734             

/JES F PASCUA/           Primary Examiner, Art Unit 3734